Citation Nr: 9906378	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  97-00 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability, a right ear disability, a left foot disability, 
stomach ulcers, and residuals of a reaction to anesthesia.

2.  Entitlement to a rating for a low back disability, in 
excess of 20 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to October 
1994. 

This is an appeal from determinations by the regional office 
denying service connection for a right hand disability, a 
right ear disability, a left foot disability, stomach ulcers, 
and residuals of a reaction to anesthesia.  Originally, the 
regional office had also denied service connection for a left 
ankle disability and sinusitis.  However, subsequent rating 
actions granted service connection for these two disabilities 
and assigned 10 percent ratings for both.  The veteran has 
not disagreed with the ratings assigned; consequently there 
is no remaining issue for appellate consideration with regard 
to those two disabilities.  Holland v. Brown, 124 F3d 42 
(1997).  

The veteran is also appealing from a regional office 
determination denying a rating for a low back disability in 
excess of the current 20 percent evaluation.


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claims.  

2.  During service, the veteran was treated briefly for 
complaints pertaining to the right hand, right ear, left 
foot, gastrointestinal distress, and a reaction to 
anesthesia.

3.  These conditions were acute and transitory in nature, 
without residual disability shown at discharge from service, 
or after discharge from service.  

4.  The veteran's low back disability is moderately disabling 
without listing of the whole spine to the opposite side, 
marked limitation of forward bending in standing position, 
loss of lateral motion, or abnormal mobility on forced 
motion.  

5.  The veteran's low back disability has caused only slight 
limitation of motion and some, slight, occasional 
neurological findings, and it constitutes a slight functional 
impairment.  


CONCLUSIONS OF LAW

1.  A right hand disability, a right ear disability, a left 
foot disability, stomach ulcers, and residuals of a reaction 
to anesthesia were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

2.  The criteria for a rating in excess of 20 percent for a 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40-4.42, 
4.44, 4.45, Part IV, Diagnostic Codes 5292, 5293, 5295 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records show that the veteran received 
treatment for low back pain and sprains of the left ankle on 
several occasions during service.  In September 1975, he 
received treatment for complaints of nausea, dizziness, and a 
generalized rash and itching over the entire body.  He was 
also seen in early December 1977 complaining of an upset 
stomach and stomach cramps.  The diagnostic impression was 
possible intestinal flu.  On a periodic annual physical 
examination in August 1979, the abdomen, upper extremities, 
and lower extremities were reported normal.

In November 1981, the veteran complained about hearing noises 
and a crepitus sound in the right ear, with mild pain.  
Physical examination showed that the right tympanic membrane 
was red.  He was again seen in late December 1981 with 
similar symptoms, with a notation that there had been a 
problem the previous month.  Physical examination showed that 
the tympanic membranes were mildly erythematous.  The 
diagnostic assessment was eustachian tube dysfunction with 
possible rupture of the tympanic membrane.  In January 1982, 
the veteran complained of decreased hearing in the right ear 
and noises in the right ear of two months' duration.  It was 
noted that he was using medication, and that physical 
examination showed minimal redness in the tympanic membrane.  
The diagnostic assessment was resolving rupture of the 
tympanic membrane.  An audiogram was interpreted as within 
normal limits.  

In July 1982, the veteran complained of swelling in the left 
foot.  Physical examination revealed some swelling and 
limitation of motion in the left foot.  There was no evidence 
of recent trauma.  An X-ray of the left ankle was negative.  
In November 1983, the veteran was treated for trauma to the 
right hand when he fell and stretched the right hand.  There 
was tenderness at the base of the fifth metacarpal, with no 
deformity or loss of range of motion.  An X-ray of the right 
hand was negative.  He was placed in a splint for three days.  
On a periodic physical examination in September 1984, the 
abdomen, lower extremities, and upper extremities were 
reported normal.  An audiometric examination was within 
normal limits for the 500 through 4,000 Hertz ranges in the 
right ear.

In February 1985, the veteran complained of a right earache 
of two weeks' duration.  He also complained of pain in the 
right ear in January 1988.  Audiometric examination was 
interpreted as within normal limits.  On a periodic 
examination in April 1989, the ears, abdomen, upper 
extremities, lower extremities and feet were reported normal.  
Audiometric examination showed a 35-decibel loss in the 
4,000 Hertz range in the right ear, with other readings in 
the 500 to 4,000 range being normal.  

In October 1991, the veteran complained of stomach pain, 
especially with greasy food, unrelieved with Maalox.  
Physical examination showed tenderness in the epigastrium.  
The diagnostic impression was peptic ulcer disease, and he 
was provided medication, including Zantac and Mylanta.  In 
May 1994, the veteran underwent surgery for disability of 
left knee.  He received general anesthesia, and immediately 
upon waking postoperatively, he was found to be very weak and 
unable to lift his arms or legs without assistance.  He 
received Benadryl with no improvement, and then 10 milligrams 
of Edrophonium with some improvement.  Within 30 minutes, he 
had a strong grip and was able to sustain a head lift of 
5 seconds.  He did fine thereafter.  There were no further 
problems.  Because of concern about underlying neuromuscular 
disease, he was referred for further evaluation.  It was 
indicated that there had been no problem since his 
postoperative course, and that physical examination was 
essentially normal.  The impression was atypical reaction to 
general anesthesia with neurological examination being 
negative for further disability or underlying neuromuscular 
disease.  A further examination several days later showed no 
remaining neurological problems.

On examination for retirement in June 1994, the veteran 
reported that he had a history of swollen or painful joints, 
ear, nose, or throat trouble, hearing loss, frequent 
indigestion, stomach, liver, or intestinal trouble, adverse 
reaction to medicine, and foot trouble.  It was noted that he 
had been evaluated for a reaction to general anesthesia, that 
in 1992, he had been treated for dyspepsia/ulcer, although an 
ulcer was never verified, and that he had had multiple joint 
arthralgia with effusion in the left knee and left ankle.  On 
physical examination, the ears, abdomen, upper extremities, 
lower extremities, and feet were reported normal.  On 
audiometric examination, the hearing in the right ear showed 
15 or less decibel loss in the 500 to 3,000 Hertz ranges, 
with a 30-decibel loss in the 4,000 Hertz range in the right 
ear.

On a Department of Veterans Affairs (VA) examination in 
December 1994, the veteran reported that he had had back pain 
beginning in 1975, with numbness in the left leg to his toes 
recently.  He was informed that his condition related to 
muscle strain, then later to a disc problem.  He stated that 
his current back problems were exacerbated by exertion and 
lifting.  He indicated that he had struck his right hand 
while in service, and that since that time he had a 
"snapping" sound in the right hand.  He also gave a history 
of epigastric pain, without an upper gastrointestinal series.  

On physical examination, flexion of the lumbar spine was to 
95 degrees, bilateral rotation was to 30 degrees, and 
extension was to 30 degrees.  Reflexes were within normal 
limits.  There was mild tenderness over the left sciatic 
notch.  Straight leg raising was to 70 degrees bilaterally.  
The veteran also reported a cracking sound in his right ear 
since being treated for otitis and upper respiratory 
infections in service.  Examination of the right hand was 
negative except for a snapping sound when the veteran quickly 
made a fist.  Neurological examination was within normal 
limits.  An upper gastrointestinal series was interpreted as 
showing mild duodenitis, with no evidence of ulceration.  
X-rays of the low back showed no significant disc space 
narrowing, with mild lipping at L4 and L5.  The diagnoses 
included minimal degenerative arthritis of the lumbosacral 
spine, no ulcer of the stomach found, with mild duodenitis, 
peroneal tendinitis of the left ankle, no disability of the 
foot found, and no disability of the right hand found.  It 
was also indicated that there were no complications residual 
to his anesthesia reaction found.  

The veteran was seen at the neurology clinic in January 1996 
for complaints of low back pain.  Physical examination showed 
spasm and straightening of the lumbar lordosis with normal 
straight leg raising to 90 degrees bilaterally.  It was noted 
that the veteran went to bed with a heating pad for four days 
and felt much better.  A CT of the lumbosacral spine showed 
disc bulges at several intervals in the lumbar spine, with no 
herniation.  The neural foramina were fine.  There was 
decreased range of motion in the low back.  The veteran was 
instructed on back exercises.  

At a hearing at the regional office in June 1996, the veteran 
stated that he has pain in his back radiating to his leg, and 
that he sometimes has numbness in the left foot.  He stated 
that he sometimes would drag the foot.  He further stated 
that there was a popping sound in his right hand, especially 
between the small and ring fingers.  He stated that he 
receive medication for stomach pain throughout service, and 
that after service he began taking over-the-counter 
medication.  He described a twisting type of pain, with 
cramping.  The veteran also complained of occasional pain in 
the right ear, and voiced concerns that he might have some 
undetected residuals from the reaction to anesthesia.

On a VA examination in August 1996, the veteran complained of 
low back pain with radiation into the left foot, with 
aggravation of the low back pain on prolonged sitting or 
standing.  The veteran also indicated that his wife informed 
him that he drags his left foot at times.  On physical 
examination of the lumbosacral spine, there was mild muscular 
atrophy of the lumbosacral paraspinous musculature.  There 
was no muscle spasm or palpable tenderness.  There was no 
muscular atrophy in the lower extremities.  There was no 
footdrop.  Forward flexion was to 80 degrees, backward 
extension to 10 degrees, left and right lateroflexion to 
20 degrees, and bilateral rotation to 15 degrees.  The 
veteran grimaced with straight leg raising.  A CT scan of the 
lumbosacral spine was interpreted as showing diffuse 
discogenic bulging in several areas in the lumbar spine, with 
no disc herniation seen.  The diagnosis was degenerative disc 
disease of the lumbar spine, with no footdrop found.  

On further orthopedic examination, the veteran complained of 
some popping when he used the right hand.  He also stated 
that the right hand would cramp up at times related to use.  
On physical examination, there was no edema, deformity, or 
tenderness in the right hand.  There was some crepitus in the 
right 4th and 5th metacarpal regions.  Grip was slightly 
diminished on the right as compared to the left.  The veteran 
was able to perform the finger-to-thumb exercise and form a 
fist with all fingers.  X-rays of the right hand were 
negative.  

The veteran provided a history of being paralyzed transiently 
over the entire body after waking up from anesthesia 
following surgery on the knee.  Nerve conduction studies were 
within normal limits.  In addition, on a special digestive 
examination, the veteran complained of pressure, indigestion, 
and gas pains on occasion.  He indicated that he took Tums 3 
to 4 times a week.  On physical examination, the abdomen was 
negative.  The diagnoses from the examination included no 
residual disability from anesthesia found, no right hand 
disability found, and peptic ulcer disease, by history, while 
in service.  

VA outpatient treatment reports show that in April 1996, the 
neurology clinic found that the disability of the lumbar 
spine was stable.  The veteran did complain of some stiffness 
and pain with radiation down the back of the left leg, with 
burning in the toes.  Physical examination showed no spasm in 
the low back area.  There was some decreased limitation of 
motion, with forward flexion to 85 degrees.  There was no low 
back weakness or sensory loss.  The diagnoses included lumbar 
disc bulges, questionably symptomatic.  

On a VA examination in March 1997, the veteran complained of 
recurring low back pain, with radiation of pain into both 
legs, the left greater than the right.  Physical examination 
showed some muscular atrophy of the lumbosacral spine, with 
no gross palpable bony deformity.  Reflexes were equal 
bilaterally, and the veteran was able to heel and toe walk.  
Forward flexion was to 90 degrees, backward extension to 18 
degrees, left lateroflexion to 26 degrees, right 
lateroflexion to 24 degrees, rotation to the left 21 degrees, 
and rotation to the right 18 degrees.  These readings were 
slightly decreased post exercise, touching the toes to the 
floor 10 times.  There was a facial grimace and decreased 
speed of bending to touching the toes, although the veteran 
was able to accomplish toe touching all 10 times.  X-rays of 
the lumbosacral spine showed minimal arthritic changes.  The 
diagnosis was lumbar spondylosis, mild, with diffuse disc 
bulging, no spinal stenosis or disc herniation on CT scan.  
The examiner did state that the symptoms that the veteran 
stated suggested some possible spinal stenosis.  

At a hearing at the regional office in January 1998, the 
veteran provided testimony relating to his sinus condition. 

II.  Analysis

The veteran has contended on appeal that he received 
treatment in service for complaints pertaining to the right 
and left foot, right ear, as well as stomach ulcers and a 
reaction to anesthesia.  He maintains, in substance, that 
these problems have become chronic disabilities since his 
discharge from service.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).   

In this case, the veteran did have a reaction to the 
anesthesia when he had surgery on his left knee in 1994.  
However, this was a very transient and temporary reaction, 
that cleared almost immediately.  The physicians in service 
were concerned about the possibility of underlying 
neuromuscular disease, but clinical tests and neurological 
examinations following this transient episode were negative.  
There has been no medical findings, and the veteran has not 
manifested any symptoms, indicative of chronic disability 
following the reaction to anesthesia in service.  Since there 
is no finding after discharge from service of chronic 
residuals from the reaction to anesthesia, service connection 
for residuals of a reaction to anesthesia is denied.  

The veteran did injure his right hand in 1983.  However, 
subsequent  service medical records, including physical 
examinations and examination at discharge from service, are 
negative for any findings of chronic residuals from the 
injury of the right hand.  VA examinations after discharge 
from service included X-rays of the right hand that were 
negative.  While a snapping sound was heard, no physical 
limitation of motion or disability of the right hand or right 
wrist was found on the various VA examinations.  The veteran 
did not complain or seek treatment at any outpatient clinic 
for disability of the right hand after service.  Thus, there 
is no medical basis for concluding that the injury to the 
right hand in 1983 caused any chronic residual disability.  
Without a finding of current disability associated with the 
injury in 1983, service connection for residuals of an injury 
to the right hand is not warranted.  

The veteran complained of pain and difficulty with the right 
ear on different occasions in service, but not after 1988.  
Hearing acuity was generally within normal limits while in 
service, and at discharge from service.  While he did have 
problems with the right tympanic membrane on widely separated 
occasions during service, each episode healed, without 
residual disability, and there is no evidence of residual 
disability after 1988 or on discharge from service.  There is 
no indication of and chronic disability of the right ear 
present after discharge from service.  Accordingly, with no 
current disability of the right ear being demonstrated, 
service connection for disability of the right ear is not 
warranted.  

The veteran was treated for swelling of the left foot on one 
occasion in service, in July 1982.  An X-ray of the foot and 
ankle was interpreted as normal.  This episode was transient 
in nature, without demonstrable residuals being shown for the 
remainder of service or on discharge from service.  VA 
examinations after discharge from service have not shown any 
disability of the left foot, and have not shown left 
footdrop.  While the veteran complains of pain down the left 
leg into the left foot as the result of his back disability, 
this is considered part of the disability of the lumbosacral 
spine.  There has been no finding on VA examinations, as just 
mentioned, of any disability of the left foot, other than the 
left ankle disability which has been established as a 
separate service connected disability.  Consequently, without 
a finding of a current chronic disability of the left foot, 
service connection for disability of the left foot is not 
warranted.  

The veteran complained of occasional gastrointestinal 
symptoms during service, and at one point, in 1991, peptic 
ulcer disease was diagnosed, although no upper 
gastrointestinal series was performed.  He was treated with 
medication.  The VA examination in December 1994 contained an 
upper gastrointestinal series, which showed no ulcer or ulcer 
scarring.  The veteran has not introduced any medical 
evidence showing that he has stomach ulcers after discharge 
from service.  Without a finding of a current disability of 
stomach ulcers, service connection for stomach ulcers is not 
warranted.

The veteran has contended on appeal that he is entitled to an 
increased rating for his low back disability.  He maintains 
that he has constant pain and limited function of the lumbar 
spine.  

The veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA to fulfill the statutory required duty to 
assist under 38 U.S.C.A. § 5107 because it is a new claim and 
not a reopened claim.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The Board is satisfied that all 
necessary evidence to reach a conclusion with regard to the 
question of an increased rating has been obtained by the 
regional office.  In this regard, the veteran's medical 
history, as well as current clinical manifestations, have 
been reviewed in the context of all applicable regulations.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine, a 40 percent evaluation will be assigned where 
the limitation of motion is severe.  A 20 percent evaluation 
will be assigned where the limitation of motion is moderate. 
A 10 percent evaluation will be assigned where the limitation 
of motion is slight.

Under Diagnostic Code 5295, lumbosacral strain, a 40 percent 
evaluation will be assigned where the disability is severe; 
with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 
20 percent evaluation will be assigned where there is muscle 
spasm on extreme forward bending, loss of lateral spine 
motion. A 10 percent evaluation will be assigned where there 
is characteristic pain on motion.

Under Diagnostic Code 5293, intervertebral disc syndrome, a 
40 percent evaluation will be assigned where the disability 
is severe; recurring attacks, with intermittent relief.  A 
20 percent evaluation will be assigned where the disability 
is moderate; with recurring attacks. A 10 percent evaluation 
will be assigned where the disability is mild.  

In this case, the veteran does have some arthritic changes in 
the lumbosacral spine, with a CT scan showing bulging of some 
discs.  However, the CT scan showed no herniation, and 
provided no confirmation of stenosis.  The veteran has sought 
treatment on a few occasions since 1994 for pain in the 
lumbar spine, but the evidence does not show that the 
disability is severe, with recurring attacks, with only 
intermittent relief.  If the condition is considered under 
the criteria for lumbosacral strain, the evidence shows that 
the disability is only moderately disabling, causing some 
recurring attacks.  The VA examinations and outpatient 
treatment reports show there was muscle spasm on one occasion 
noted, other occasions did not show muscle spasm, extreme 
pain on motion, or abnormal mobility on forced motion.  If 
the disability is considered on the basis of impairment of 
motion, the evidence shows he has only slight limitation of 
motion on forward flexion, being able to repeatedly touch his 
toes with only some discomfort.  Thus, with only slight 
impairment of motion shown, a rating higher than 20 percent 
would not be possible on that basis.  In considering the 
possibility of rating as a disc syndrome, neurological 
examinations were generally within normal limits, although a 
little equivocal.  There was no footdrop found.  In essence, 
the findings would be consistent with a mild disc syndrome 
under that code.  In summary, the various VA examinations and 
outpatient treatment visits indicate that the veteran has no 
more than a moderate impairment under and applicable rating 
criteria.  Clearly, he does not have severe disability 
resulting from his low back condition.  Consequently, a 
rating in excess of 20 percent for this disability is not 
warranted, under any applicable diagnostic code.  


ORDER

Entitlement to service connection for disability of the right 
hand, disability of the right ear, and disability of the left 
foot is not established.  Entitlement to service connection 
for residuals of a reaction to anesthesia and for stomach 
ulcers is not established.  Entitlement to a rating in excess 
of 20 percent for a low back disability is not warranted.  
The benefits sought on appeal are denied.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

- 2 -


